                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 UNITED STATES OF AMERICA,                        Case No. 21-00008-01-CR-W-BP

                               Plaintiff,         COUNT ONE:
                                                  (Intentional Damage to a Protected Computer)
        v.                                        18 U.S.C. § 1030(a)(5)(A)
                                                  NMT: 10 Years Imprisonment
 ALAN DANIELS,                                    NMT: 3 Years Supervised Release
 [DOB: 04/16/1961]                                NMT: $250,000 Fine
                                                  Class C Felony
                               Defendant.
                                                  COUNT TWO:
                                                  (Communication Interference)
                                                  18 U.S.C. § 1362
                                                  NMT: 10 Years Imprisonment
                                                  NMT: 3 Years Supervised Release
                                                  NMT: $250,000 Fine
                                                  Class C Felony

                                                  $100 Mandatory Special Assessment Each Count

                                    I NFO RMA TI ON

       THE UNITED STATES ATTORNEY CHARGES THAT:

                                        COUNT ONE
                         (Intentional Damage to a Protected Computer)

       On or about October 5, 2017, in the Western District of Missouri, the defendant,

ALAN DANIELS, knowingly caused the transmission of a program, information, code, and

command, and as a result of such conduct, intentionally caused damage without authorization to a

protected computer, to wit, DANIELS, while working as a contractor at Whiteman Air Force Base,

did intentionally delete data which caused a temporary shutdown of all Voice over Internet

Protocol communication at Whiteman Air Force Base, and the offense caused a threat to public

health and safety, the offense caused damage affecting a computer system used by and for an entity




             Case 4:21-cr-00008-BP Document 4 Filed 01/21/21 Page 1 of 2
of the United States in furtherance of the administration of justice, national defense, and national

security, and the offense caused loss to persons during a 1-year period from the defendant’s course

of conduct affecting protected computers aggregating at least $5,000 in value, all in violation of

Title 18, United States Code, Section 1030(a)(5)(A) and (c)(4)(B).

                                       COUNT TWO
                                  (Communication Interference)

         On or about October 5, 2017, in the Western District of Missouri, the defendant,

ALAN DANIELS, willfully and maliciously did injure and destroy the works, property, and

material of a telephone or cable, line, station, or system, or other means of communication,

operated and controlled by the United States, and used and intended to be used for military and

civil defense functions of the United States, and did willfully and maliciously interfere with the

working and use of such a line and such a system, and willfully and maliciously obstruct, hinder,

and delay the transmission of a communication over such line and system, specifically DANIELS,

while working as a contractor at Whiteman Air Force Base, did intentionally delete data which

caused a temporary shutdown of all Voice over Internet Protocol communication at Whiteman Air

Force Base, all in violation of Title 18, United States Code, Section 1362.

                                                       Respectfully submitted,

                                                       Timothy Garrison
                                                       United States Attorney

                                              By       /s/ Matthew P. Wolesky

                                                       Matthew P. Wolesky
                                                       Assistant United States Attorney

Dated:         01/21/21
         Kansas City, Missouri



                                                   2


            Case 4:21-cr-00008-BP Document 4 Filed 01/21/21 Page 2 of 2
